Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 15 and 17-20 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 15 and 17-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising a plurality of field effect transistors on the first region and the second region of the semiconductor substrate, an etch stop layer covering top surfaces of the plurality of metal contact patterns and including a sequentially stacked first insulation layer, second insulation layer, and third insulation layer, a resistance structure on the etch stop layer on the second region, a first contact plug penetrating the interlayer dielectric layer and the etch stop layer and connected to at least one metal contact pattern of the plurality of metal contact patterns on the first region, a second contact plug penetrating the interlayer dielectric layer and connected to the resistance structure on the second region, wherein: the first insulation layer, second insulation layer, and third insulation layer include different insulating materials from each other, a thickness of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897